DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/20 has been entered.
 
Response to Amendment
3.	This Office Action is responsive to the Amendment filed 12/17/20, entered with the Request for Continued Examination filed 1/7/21.

4.	The Amendment filed 12/17/20 successively overcomes the rejections set forth in paragraphs 4-6 of the Office Action mailed 10/16/20.  Accordingly, these rejections are withdrawn.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 5, 7, 9, 10 and 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 11, 1 and 14 of copending Application No. 16/756,068  
The ‘068 application is drawn to a method for manufacturing a polarizing plate, the method comprising: forming a first alignment film on a substrate; forming a first liquid crystal film on the first alignment film; forming a second alignment film on the first liquid crystal film by coating the first liquid crystal film with a second orientational alignment film composition comprising a multifunctional acrylate; and forming a second liquid crystal film on the second alignment film (see claim 7), wherein the second alignment film composition comprises 2 wt % to 15 wt % of the multifunctional acrylate, 0.2 wt % to 2 wt % of the photoinitiator, and 83 wt % to 97.5 wt % of the solvent.  See dependent claim 11. Therefore, claim 11 of the ‘068 application is substantially drawn to the invention of the present application, except that claim 11 of the ‘068 application does not include limitations specifying the alignment directions of the first and second alignment film/liquid crystal film pairs.
However, claim 13 of the ‘068 application, which also depends from claim 7, sets forth an embodiment wherein the first oriented film is a horizontally oriented film, the first liquid crystal film is a horizontal alignment liquid crystal film, the second alignment film is a vertical alignment film, and the second liquid crystal film is a vertical alignment liquid crystal film.
It would have been obvious to one skilled in the requisite art to utilize an horizontal and vertical alignment direction for the first and second film pairs, respectively, as set forth in the embodiment of claim 13 of the ‘068 application, for use as the unspecified alignments of the first and second film pairs in the embodiment of claim 11 of the ‘068 application (i.e. within the same application), since this alignment direction is both specifically claimed and taught to be useful together, as defined and enabled in the portions of the ‘068 application which describe the invention claimed therein. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The ‘369 application is drawn to a method for manufacturing a polarizing plate, the method comprising: forming a first alignment film on a substrate by coating the substrate with a first alignment composition comprising an alignment material and an acrylate, wherein a weight ratio of the alignment material to the acrylate is 3:1 to 5:1; forming a first liquid crystal film on the first alignment film; forming a second alignment film on the first liquid crystal film; and forming a second liquid crystal film on the 
However, claim 12 of the ‘369 application, which also depends from claim 8, sets forth an embodiment wherein the first oriented film is a horizontally oriented film, the first liquid crystal film is a horizontal alignment liquid crystal film, the second alignment film is a vertical alignment film, and the second liquid crystal film is a vertical alignment liquid crystal film.
It would have been obvious to one skilled in the requisite art to utilize an horizontal and vertical alignment direction for the first and second film pairs, respectively, as set forth in the embodiment of claim 12 of the ‘369 application, for use as the unspecified alignments of the first and second film pairs in the embodiment of claim 11 of the ‘369 application (i.e. within the same application), since this alignment direction is both specifically claimed and taught to be useful together, as defined and enabled in the portions of the ‘369 application which describe the invention claimed therein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 sets forth the limitation “irradiating the composition with ultraviolet light…” at lines 2, however it is not clear if “the composition” refers to “the vertical alignment film composition” of claim 1, which is referred to as “the composition” in lines 8-9 therein, or to “the photo-alignment composition” of claim 18, which is referred to as “the composition” in line 3 therein, each of which are described as being cured by irradiating with ultraviolet light in the present disclosure.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7, 9, 10 and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0029445 to Takeda et al. (Takeda).
Takeda discloses a retardation film including a first optically anisotropic layer having liquid crystal compounds fixed in a homogeneously (horizontally) aligned state and a leveling agent [corresponding to the horizontally oriented liquid crystal film of the present invention], and having an order parameter of 0.75 to 0.95 and a thickness of 0.3 to 3.0 µm, an intermediate layer including a resin having a solubility parameter SP value of 21.5 to 24.7, calculated by Hoy's method, the intermediate layer having a thickness of 3.0 µm or less; and a second optically anisotropic layer having liquid crystal compounds fixed in a homeotropically (vertically) aligned state [corresponding to the vertically oriented liquid crystal film of the present invention], and having an order parameter OP of 0.6 to 0.95 and a thickness of 0.3 to 3.0 µm.  See the abstract; and paragraphs [0032] and [0034].
Specifically, Takeda discloses a polarizing plate comprising a retardation film 3, wherein the retardation film 3 includes a first optically anisotropic layer 4 [homogeneously (horizontally) aligned, see the abstract], a second optically anisotropic layer 5 [homeotropically (vertically) aligned, see the abstract], and an intermediate layer 15 [corresponding to the vertical alignment film of the present invention, as explained below] and may further include a support 6 for the retardation film 3 and an  alignment film 7 [corresponding to the horizontal alignment film of the present invention, see below].   See paragraph [0195], and Figure 1.
The intermediate layer contains a resin having an SP value of 21.5 to 24.7 and has a thickness of 3.0 µm or less.  The use of a resin having an SP value of 21.5 to 24.7 facilitates the formation of a thin smooth layer having high adhesion to the second optically anisotropic layer and the uniform alignment of the second optically anisotropic layer.  This is because a material with an SP value of 21.5 to 24.7 
Additionally, Takeda discloses a method for manufacturing the retardation film comprising the steps of by forming an alignment film [corresponding to the horizontal alignment film of the present invention] on a support and then applying and curing a composition for the first optically anisotropic layer [i.e. the homogeneously (horizontally) aligned liquid crystal film, see the abstract] on the surface of the alignment film.  In one embodiment, the alignment film may be a photoalignment film.  See paragraphs [0079]-[0085].
Next, the intermediate layer is preferably manufactured by applying a composition, for the intermediate layer, containing a polymerizable monomer and a solvent onto a surface of the first optically anisotropic layer and then curing the monomer.  The polymerizable monomer is typically a photopolymerizable monomer, preferably a (meth)acrylate monomer. In addition to polymerizable monomers and solvents, the composition used for the intermediate layer may optionally contain additives such as polymerization initiators.  See paragraphs [0149]-[0163].  In an example, the intermediate layer is manufactured by coating a mixture consisting of 100 parts by mass of an acrylic compound ARC3 [i.e. a multifunctional acrylate], 4 parts by mass of a photopolymerization initiator [wherein the photopolymerization initiator is present as 4/(100 + 4) = 4 wt% of the total solid content], and a solvent onto the surface of the first optically anisotropic layer, dried at 60 C for 0.5 minute, and crosslinked by UV irradiation with a high-pressure mercury lamp having a power of 120 W/cm at 30 C for 30 seconds.  See “Acrylic 2” in paragraph [0242], which refers back to paragraph [0238].  While the 
Finally, the second optically anisotropic layer [corresponding to the vertically oriented liquid crystal layer of the present invention] is preferably formed by applying, typically by coating, a composition for the second optically anisotropic layer onto a surface of the intermediate layer.  A thin film including a second optically anisotropic layer with a high degree of orientational order can be manufactured by providing a first optically anisotropic layer containing a leveling agent, which forms a smooth surface, providing a particular intermediate layer on the surface of the first optically anisotropic layer, and providing a second optically anisotropic layer on a surface of the intermediate layer.  See paragraph [0164].  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1, 3, 5, 7, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2013 0011195 [Foreign Patent Document 2 of the Information Disclosure Statement filed 8/2/18] (KR '195), in view of US 2007/0023130 to Duz et al. (Duz).
KR '195 discloses an optical film 100b and a method of producing the same, wherein a first liquid crystal layer 150a including a homogeneous (horizontal) alignment liquid crystal 151 is formed on a first alignment layer.  That is, the first alignment layer 140 is scrubbed to the horizontal direction and the first liquid crystal layer 150a is horizontally arranged without separate processing according to the rubbing direction of the first alignment layer 140.  The upper portion of the first liquid crystal layer 150a may be provided with a second liquid crystal layer 160 and a second alignment layer 141, and includes the vertical directed liquid crystal 152 on the second alignment layer 141.  See the first five paragraphs on page 7 of the computer-generated translation, and Figure 3.
Specifically, in the disclosed manufacturing process, the liquid crystal 151 which is horizontally arranged is polymerized by irradiating with ultraviolet light to form the first liquid crystal layer 150.  See paragraphs 10-13 on page 10 of the computer-generated translation, and Figure 8a.  Subsequently, the second alignment layer 140, which orients vertically, is coated on the first liquid crystal layer 150, and the second liquid crystal layer 160 is formed thereon, and then polymerized by irradiating with ultraviolet light.  See paragraph 14 on page 10 to paragraph one on page 11 of the computer-generated translation, and Figure 8b.  Additionally, with respect to claims 16 and 17, the order in which the first liquid crystal layer and second liquid crystal layer are provided can be changed, such that the first liquid crystal layer can be provided in the upper portion.  See the seventh paragraph on page 7 of the computer-generated translation.  However, KR ‘195 does not discloses an embodiment wherein the vertical alignment film is manufactured by applying a vertical alignment film composition containing 2 wt % to 15 wt % of a multifunctional acrylate, 0.2 wt % to 2 wt % of a photoinitiator and a remainder solvent on the horizontally oriented liquid crystal film, and curing the composition.

Specifically, in one embodiment the alignment layer is mainly solvent diluted-oligomer, wherein the oligomer can be urethane or ester polymer based, such as UV-cured acrylate having an average molecular weight of about 200 to 4500, viscosity of about 5000 cp to 100000 cp, and the number of functional group ranging preferably from two (bifunctional) to six (hexafunctional).  See paragraph [0030].  The alignment layer 82 is cured with ultraviolet light 84 to cause crosslinking reaction.  In this embodiment, UV curing takes place under radiation intensity of about 30 mj/cm2 to 1000 mj/cm2, about 0.5 wt %  to 10 wt % (weight percentage) of photoinitiator, and in air or inert gas with oxygen content of no less than 1% (volume percentage).  See paragraph [0032].  Therefore, in this embodiment, the alignment layer of Duz is manufactured form a coating composition consisting of multifunctional acrylate, 0.5 wt % to 10 wt % (weight percentage) of photoinitiator, and the remainder solvent.
It would have been obvious to one skilled in the requisite art to manufacture an alignment layer by coating a composition consisting of multifunctional acrylate, 0.5 wt % to 10 wt % (weight percentage) of photoinitiator, and the remainder solvent, and uv-curing the composition, as taught by Duz, as the method for providing the alignment layer on the optical film of KR ‘195, because it is taught that forming .

10.	Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2013 0011195 [Foreign Patent Document 2 of the Information Disclosure Statement filed 8/2/18] (KR '195), in view of US 2007/0023130 to Duz et al. (Duz) as applied to claims 1, 3, 5, 7, 9, 10, 16 and 17 above, and further in view of 2014/0226115 to Ibn-Elhaj et al. (Ibn-Elhaj).
The disclosure of KR '195 is discussed above in paragraph 3.  However, neither KR '195 nor Duz disclose an embodiment wherein the horizontal alignment film is manufactured by applying a photo-alignment film composition and irradiating the composition it with polarized ultraviolet light.
Ibn-Elhaj discloses photo-alignment layers for planar (i.e. horizontal) alignment of liquid crystals. Photo-alignment layers according to the embodiment of Ibn-Elhaj exhibit a characteristic wavelength dependency of the dichroism in the uv wavelength range, and Ibn-Elhaj further relates to methods for providing such photo-alignment layers as well as liquid crystal devices containing them.  See the abstract.
2.  See paragraph [0041].  
It would have been obvious to one skilled in the requite art to manufacture a planar alignment layer by applying a photo-alignment film material and irradiating it with polarized ultraviolet light, as taught by Ibn-Elhaj, as the method of manufacturing the horizontal alignment layer in the method of KR '195 in view of Duz, because it is taught that manufacturing an alignment layer by photo-alignment, contrary to brushing, avoids mechanical contact with the surface of the alignment layer.  As a consequence, photoalignment does not create mechanical defects, and hence it offers a very high yield in production.

Response to Arguments
11. 	Applicant’s arguments filed 12/17/20with respect to the rejection(s) over KR ’195 in view of Lee and KR’ 195 in view of Ibn-Elhaj have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takeda; KR ‘195 in view of Duz; and KR ‘195 in view of Duz, further in view of Ibn-Elhaj.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571)272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        



JAM
2/4/21